Citation Nr: 0504625	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-13 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
postoperative capsular repair for recurrent dislocation of 
the right shoulder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The two issues that initially were before the Board were 
entitlement to an increased evaluation for a right shoulder 
disability and entitlement to service connection for a left 
shoulder disorder.

In June 2002, the Board concluded that additional development 
was required in accordance with the Veterans Claims 
Assistance Act of 2000 [VCAA}, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board sought to obtain additional medical 
records and it also asked that an examination of both 
shoulders be accomplished.  In conjunction with this 
development, the Board notified the veteran that is was 
deferring issuing a decision and that it would be undertaking 
additional development of the claim pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development.

After the development was accomplished, the claim was 
returned to the Board for further review.  In April 2003, it 
was remanded because it was discovered that the veteran 
wanted the opportunity to present oral evidence before the 
VA.  Hence, the claim was remanded and in May 2003, the 
veteran provided testimony before a VA hearing officer.  The 
claims folder, including the evidence previously developed by 
the Board, was then reviewed by the RO.  The RO continued to 
deny the veteran's claim and notified him of such through the 
issuance of a Supplemental Statement of the Case, dated July 
3, 2003.  

The Board, in August 2003, issued a Decision/Remand on the 
two issues before it.  The Board denied the veteran's claim 
for entitlement to service connection for a left shoulder 
disability.  However, with respect to the right shoulder 
disorder, the Board remanded the claim to the RO, through the 
Appeals Management Center (AMC), requesting that additional 
medical testing be accomplished.  The claim has been returned 
to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on the part of the veteran.  


REMAND

As noted above, the Board remanded the issue involving the 
right shoulder in August 2003.  In that remand, the Board 
requested that the veteran undergo additional medical testing 
so it could be determined whether the veteran was suffering 
from separate disabilities of the right shoulder in 
accordance with Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Board asked that examinations be accomplished to 
determine the orthopedic, neurological, and dermatological 
effects of the right shoulder injury.  Once those 
examinations were accomplished, and the veteran's complete 
claims folder had been assembled, the RO was required to 
review all of the documents and determine whether a 
disability evaluation in excess of 50 percent should be 
assigned.  The RO was also asked to rule as to whether 
separate ratings should be assigned for any found 
dermatological and neurological symptoms and manifestations.

A review of the claims folder indicates that the veteran 
underwent VA neurological, dermatological, and orthopedic 
examinations in February 2004.  However, a further review of 
the claims folder indicates that a page or pages of the 
medical examinations obtained are missing.  As such, the 
Board does not have a complete and accurate assessment of the 
veteran's right shoulder disability.  

Also, when the veteran's claim was denied through the 
issuance of the November 2004 SSOC, the RO noted the 
following:

Concerning the veteran's neurological 
exam(,) (sic) nerve conductions studies 
were performed. . . . indicates some 
denervation in the deltoid and 
suprascapular nerve neuropathies.  There 
is no evidence of paralysis, incomplete 
paralysis, neuritis, or neuralgia.  A 
separate evaluation is not warranted for 
neurological findings as the condition 
would only warrant a zero percent 
evaluation.

A review of the VA neurological examination report of 
February 2004 does state that there are deltoid and 
suprascapular nerve neuropathies.  However, unlike what is 
intimated in the SSOC, the neurologist did not classify the 
veteran's nerve disorder.  He did not state whether there was 
paralysis, incomplete paralysis, neuritis, or neuralgia.  He 
did not provide nor did the AMC request additional 
clarification.  Upon further review, it is the Board's 
opinion that AMC did not obtain the evidence needed to 
adjudicate this claim, and in essence, violated the tenets of 
Stegall v. West, 11 Vet. App. 268 (1998).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
examination report did not specifically include the 
information needed by the Board, the claim must be returned 
to the RO for the said information.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the Jackson VA 
Medical Center (VAMC) to determine 
whether a copy of the veteran's complete 
orthopedic examination of February 13, 
2004, exists.  The RO should also find 
out whether copies of the dermatological 
and neurological examinations, also 
accomplished on February 13, 2004, exist.  
If a complete report from each one of 
these examinations exists, those reports 
should be obtained and included in the 
veteran's claim folder.  If a complete 
report from each of those examinations is 
not available, that information should be 
so annotated in the claims folder.

2.  The RO should return the claim to the 
Jackson VAMC, and specifically to the 
neurologist who examined the veteran in 
February 2004.  If the examiner is still 
on staff at the VA Medical Center, the 
examiner should be asked to comment on 
the following:

(a)  The examiner should describe any 
neurological deficits caused by the right 
shoulder disability.  This should include 
a detailed assessment of functioning of 
the right shoulder.  The doctor should 
comment on the extent of paralysis, if 
any, in the appellant's right upper 
extremity and whether such paralysis is a 
residual of the service-connected 
shoulder disorder.  

(b)  The neurologist should indicate 
which of the nerve groups itemized in the 
VA Schedule for Rating Disabilities are 
affected by the right shoulder 
disability, including the upper radicular 
group (Code 8510), the middle radicular 
group (Code 8511), the lower radicular 
group (Code 8512), all radicular groups 
(Code 8513), the musculospiral (radial) 
nerve (Code 8514), the median nerve (Code 
8515), the ulnar nerve (Code 8516), the 
musculocutaneous nerve (Code 8517) or the 
circumflex nerve (Code 8518).  38 C.F.R. 
Part 4 (2004).  

(c)  For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should describe, 
for each nerve or nerve group affected, 
the manifestations of the incomplete 
paralysis, noting such relevant factors 
as strength, incoordination, inability to 
make a fist, ability or inability to move 
fingers or pain.

(d)  In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2004).

If the examiner is no longer on staff at 
the VA Medical Center, the veteran should 
be scheduled for another examination for 
the purpose of answering the above 
inquiries.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  If it is discovered that a complete 
copy of the veteran's orthopedic 
examination of February 13, 2004, is not 
on file at the Jackson VAMC, then it is 
requested that another examination be 
performed.  The purpose of this 
examination is to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected right 
shoulder disability.  All indicated x-
rays and laboratory tests should be 
completed.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
examiner designated to examine the 
veteran.  

Examination of the muscles should include 
objective findings as to any evidence of 
fascial defect, atrophy, or impaired 
tonus, depressed and/or adherent scars, 
symptoms of muscle disability such as 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement. 

The orthopedic examiner should perform 
range of motion testing of the right 
shoulder.  In the description of the 
results of this testing, the orthopedic 
examiner should indicate in degrees what 
normal range of motion is as compared to 
the veteran's range of motion of all 
affected joints.  The orthopedic examiner 
should also be asked to determine whether 
the affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joints are used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). See also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the issue on appeal.  If 
the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



